Case 2:20-cr-00155-VAP Document 99-1 Filed 04/12/21 Page 1 of 4 Page ID #:541




                                  EXHIBIT 1
Case 2:20-cr-00155-VAP Document 99-1 Filed 04/12/21 Page 2 of 4 Page ID #:542
        Case 2:20-cr-00155-VAP Document 99-1 Filed 04/12/21 Page 3 of 4 Page ID #:543


Thank you.

Angel

From: OBrien, Daniel J. (USACAC) <Daniel.Obrien@usdoj.gov>
Sent: Tuesday, April 6, 2021 12:38 PM
To: Reyes, Angel <areyes@Steptoe.com>
Cc: Heinz, Judith (USACAC) <Judith.Heinz@usdoj.gov>; Fernandez, Elisa (USACAC) <elisa.fernandez@usdoj.gov>;
Turgeon, Evan (NSD) <Evan.Turgeon@usdoj.gov>; Jenkins, Mack (USACAC) <Mack.Jenkins@usdoj.gov>; Ram, Ashwin
<aram@Steptoe.com>; Bishop, Bruce <BBishop@steptoe.com>; Robert Eatinger <reatinger@eatingerlaw.com>; David
A. Warrington <David.Warrington@kutakrock.com>
Subject: RE: 2:19‐cr‐00642‐VAP‐ Reporting date

Also, can you please let me know when counsel submitted their SF‐86 forms and their fingerprints for the security
clearances?



From: OBrien, Daniel J. (USACAC)
Sent: Tuesday, April 06, 2021 8:55 AM
To: Reyes, Angel <areyes@Steptoe.com>
Cc: Heinz, Judith (USACAC) <JHeinz@usa.doj.gov>; Fernandez, Elisa (USACAC) <EFernandez1@usa.doj.gov>; Turgeon,
Evan (NSD) <Evan.Turgeon@usdoj.gov>; Jenkins, Mack (USACAC) <MJenkins@usa.doj.gov>; Ram, Ashwin
<aram@Steptoe.com>; Bishop, Bruce <BBishop@steptoe.com>; Robert Eatinger <reatinger@eatingerlaw.com>; David
A. Warrington <David.Warrington@kutakrock.com>
Subject: RE: 2:19‐cr‐00642‐VAP‐ Reporting date

Hello, Angel.

Why hasn’t Mr. Zuberi received the vaccine? I thought that under the California guidelines and given his health
conditions, he’s entitled to receive it.

From: Reyes, Angel <areyes@Steptoe.com>
Sent: Monday, April 05, 2021 6:28 PM
To: OBrien, Daniel J. (USACAC) <DOBrien@usa.doj.gov>
Cc: Heinz, Judith (USACAC) <JHeinz@usa.doj.gov>; Fernandez, Elisa (USACAC) <EFernandez1@usa.doj.gov>; Turgeon,
Evan (NSD) <Evan.Turgeon@usdoj.gov>; Jenkins, Mack (USACAC) <MJenkins@usa.doj.gov>; Ram, Ashwin
<aram@Steptoe.com>; Bishop, Bruce <BBishop@steptoe.com>; Robert Eatinger <reatinger@eatingerlaw.com>; David
A. Warrington <David.Warrington@kutakrock.com>; Reyes, Angel <areyes@Steptoe.com>
Subject: 2:19‐cr‐00642‐VAP‐ Reporting date

Dan:

As you know, Mr. Zuberi’s current report date to serve his sentence is May 25, 2021. We are planning to file a motion
requesting the Court extend Mr. Zuberi’s reporting date.

Mr. Zuberi has not yet been able to receive the vaccine, and his health conditions put him at a high risk for serious
health complications if he catches the virus. In light of the developing news on the many variants present in the US, and
the gap in time between being vaccinated and the vaccine taking full effect, we believe such a request is warranted.



                                                            2
          Case 2:20-cr-00155-VAP Document 99-1 Filed 04/12/21 Page 4 of 4 Page ID #:544

We are also requesting the extension to allow us enough time to gain the necessary security clearances so we can
evaluate the full record and be able to brief a motion for bail pending appeal before his reporting date. We have
variously applied, or are in the process of applying for, security clearances and understand the process is anticipated to
take at least through the first week of May 2021.

Please let us know if the government opposes a 90 day extension to Mr. Zuberi’s reporting date. This would have him
reporting August 23, 2021 and would allow him time to receive the vaccine that would take effect before he has to
report.

We are planning on filing this motion tonight because of the tight time limits posed by Mr. Zuberi’s reporting date. If
you can get back to us tonight, we will include the government’s position in our motion. If not, please get back to us at
your earliest convenience. We would be happy to discuss this issue over a conference call tomorrow or another time
this week.

Thank you.

Angel

Angel Edelberto Reyes
Associate
areyes@Steptoe.com
Pronouns: he/him/his


Steptoe
+1 202 999 8122 cell             Steptoe & Johnson LLP
+1 202 429 8174 direct           1330 Connecticut Avenue, NW
+1 202 429 3902 fax              Washington, DC 20036
                                 www.steptoe.com

This message and any attached documents contain information from the law firm Steptoe & Johnson LLP that may be confidential and/or privileged. If
you are not the intended recipient, please do not read, copy, distribute, or use this information. If you have received this transmission in error, please
notify the sender immediately by reply e-mail and then delete this message.




                                                                             3
